EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, J. Leonard Ivins, certify, pursuant to 18 U.S.C. Section 1350, as adoptedpursuanttoSection906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Edgeline Holdings, Inc. on Form 10-Q for the quarterly period ended June 30, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in suchForm 10-Q fairly presents in all material respects the financial condition and results of operations of Oncolin Therapeutics, Inc. Date:September 10, 2008 By:/s/ J. Leonard Ivins J.
